Exhibit (h)(ix) DEFICIENCY PAYMENT AGREEMENT THIS AGREEMENT is made and entered into as of the 22nd day of February, 2008, by and among FAF Advisors, Inc., a Delaware corporation (“FAF”), U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”), and Baird Funds, Inc., a Wisconsin corporation (“Baird”). WHEREAS, USBFS provides transfer agent, fund administration, fund accounting and other services to Baird. WHEREAS, FAF provides securities lending services to Baird pursuant to a Securities Lending Agreement dated as of 2006 (the “Securities Lending Agreement”). WHEREAS, under the Securities Lending Agreement, FAF enters into securities loans on behalf of certain series of Baird (the “Series”) and invests the cash received as collateral for the loans. WHEREAS, FAF invested certain cash collateral received by the Series in $16,000,000 principal amount of secured liquidity notes issued by KKR Atlantic Funding Trust (the “KKR SLNs”). WHEREAS, following a default under the program documents governing the KKR SLNs, the holders of the KKR SLNs negotiated a restructuring of such notes, which was completed on October 15, 2007 (the “Issuance Date”). WHEREAS, in connection with this restructuring, Baird was issued new notes (the “New
